I agree with the disposition made of this appeal as reflected by the opinion of Mr. Justice O'QUINN. I do not feel sure, however, that under the facts of this particular case the burden rested upon the appellees to make proof of the market value of Mrs. Caswell's Liberty bonds at the time they were converted by appellant. I do not disagree with the statement in the opinion of Mr. Justice O'QUINN that as a general rule a plaintiff suing for the conversion of property has the burden of proving the market value, if any, of the property at the date of its conversion by the defendant, but I do entertain some doubt as to whether that burden rested upon the plaintiffs in this case, and am rather inclined to the opinion that the appellees here made a prima facie case for recovery of the value of Mrs. Caswell's Liberty bonds, at the date they were delivered to appellant with the understanding and agreement between the parties as to the value of the bonds and that appellant would issue stock in its corporation in payment for the bonds. I do not desire to go into further detail in this matter, but merely wish to reserve my views on this question at this time.